In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00072-CV

____________________


IN RE SHANE BRADLEY




Original Proceeding



MEMORANDUM OPINION
 In this mandamus proceeding, Shane Bradley contends the trial court abused its
discretion by not ruling on a motion to dismiss that Bradley filed on or about December 16,
2008, and addressed during hearings conducted on January 8 and February 5, 2009.  Bradley
asks this Court to order the trial court to dismiss Bradley from a custody modification suit
concerning members of Bradley's household.  The relator has not shown that the trial court
delayed its disposition of Bradley's pre-trial motion for an unreasonable length of time.  See
Ex parte Bates, 65 S.W.3d 133, 134-35 (Tex. App.-Amarillo 2001, orig. proceeding)
(discussing factors to consider in evaluating whether the trial court failed to act within a
reasonable time). We deny the petition. 
	PETITION DENIED.
									PER CURIAM
Opinion Delivered February 27, 2009
Before McKeithen, C.J., Gaultney and Horton, JJ.